

115 HR 6519 IH: Southern Arizona Public Lands Protection Act of 2018
U.S. House of Representatives
2018-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6519IN THE HOUSE OF REPRESENTATIVESJuly 25, 2018Mr. Grijalva introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo withdraw certain Federal lands and interests located in Pima and Santa Cruz counties, Arizona,
			 from the mining and mineral leasing laws of the United States, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Southern Arizona Public Lands Protection Act of 2018. 2.Withdrawal of Federal lands and interests located in Pima and Santa Cruz counties, ArizonaSubject to valid existing rights, after the date of enactment of this Act—
 (1)all federally owned interests in National Forest lands in Santa Cruz County and Pima County, Arizona, are withdrawn from—
 (A)all forms of entry, appropriation, and disposal under the public land laws; (B)location, entry, and patent under the mining laws; and
 (C)operation of the mineral leasing and geothermal leasing laws, and the mineral materials laws; (2)all federally owned subsurface interests under the administrative jurisdiction of the Bureau of Land Management in lands in Pima County, Arizona, with respect to which the surface interests are owned by such county, including in such lands located in Davidson Canyon, are withdrawn from—
 (A)all forms of entry, appropriation and disposal under the public land laws; (B)location, entry, and patent under the mining laws; and
 (C)operation of the mineral leasing and geothermal leasing laws, and the mineral materials laws; and (3)all federally owned interests in Bureau of Land Management lands in Pima County, Arizona, are withdrawn from entry, location, or patent under the general mining laws.
			